Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Steve Lester appeals the district court’s order accepting in part the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Lester’s motion to appoint counsel and affirm for the reasons stated by the district court. Lester v. SCDOC Perry, No. 4:16-cv-03829-TMC, 2017 WL 2377530 (D.S.C. June 1, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED